Title: To James Madison from Caesar Rodney, 31 May 1807
From: Rodney, Caesar
To: Madison, James



My Dear Sir,
Wilmington May 31st. 1807.

On my return last evening from New. Castle where I have been engaged for a week past attending our Court, I received your favors of the 21st. & 29. Inst:
After a diligent & attentive search of the papers, in my possession, I cannot find the depositions either of Comfort Tyler, Frederick Haymaker, or Luke Hill, the three persons whose names are mentioned in Mr. Wickhams’s letter (enclosed here-in) nor do I recollect to have seen any such depositions.  On the contrary, I believe none such have been received.  At the same time, I should doubt the right or the propriety of furnishing the Counsel for Col: Burr with the papers which the United States have procured; but we have not to put the present application on that ground, as we are really not in possession of the documents called, for.  If we were, perhaps silence would be the best reply to a request which might on reflection, be considered as inadvertenly if not improperly made.  I would not withhold from Col: Burr one act, which justice required or sanctioned; but I would not in his case set an example which would be productive of great inconvenience & serious mischeif.
Not having any subponas but such as were returnable on the 22d. inst: (of which I enclose you a blank, & of which I transmitted I think some copies to the Secy. of the navy for you) I have written a pressing letter to Mr. Latrobe.  I have directed it to him at Philada. as you did not mention where he was at present, & have requested him in consequence of instructions from the President, to proceed immediately to Richmond, offering to pay or advance him his reasonable expences.  I presume it is from something which has lately transpired, that his presence at Richmond is required.  Upon a careful perusal of his different communications, I was fearful unless he could say more, his testimony might be used with some effect against us, to negative the idea of a treasonable design, in seperating the Western States, & that it would give some colouring for his Washita pretext, which seems to be the only plank that remains of the wreck.
I rejoice to find Mr. Hay is confident of an indictment for treason, afters Burr has excluded four gentlemen from the Grandjury.  It is certainly a novel thing in this country.  Our District Attorney & Mr. Bayard both were very much surprised, at first, at the attempt & its success, but upon examining the books & exploring the recesses of a bottomless pit, the common law, I find Mr. Burr’s counsel have discovered precedents to sanction their proceedings.  The authorities they cited we (Mr. Read & myself) have also examined & consider them as applicable.
I enclose you the letters to Marshall Brent & Bollman just as I received them, that he may transmit them to Bollman.  I enclose a letter for Mr. Latrobe, in case he should be at Washington, similar to the one sent on to Philada.  I did not think it correct to alter the subpona or I would have made it returnable forthwith.  I am Dear Sir Your Very Respy. & Sincerely

C. A. Rodney

